Citation Nr: 0804130	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  01-00 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a dental condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel

INTRODUCTION

The veteran had active service from March 1970 to January 
1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, that denied service connection for hearing loss and 
a dental condition.  

In September 2005, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  A transcript of his testimony is associated with the 
claims file.

The case was initially before the Board in November 2005; 
however the issues of service connection for hearing loss and 
a dental condition were remanded back to the RO for 
additional development.  


FINDINGS OF FACT

1.  The veteran does not have a hearing loss disability for 
VA purposes.  

2.  Dental trauma to Tooth Number 6 occurred during service.  

3.  The medical evidence of record does not show that the 
veteran incurred a loss of teeth or other dental condition 
(other than to Tooth Number 6) due to dental trauma during 
service, or that any current dental condition was caused by 
in-service herbicide exposure or any other incident of 
service.  





CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and sensorineural hearing loss may not be 
presumed to have been incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Trauma to Tooth Number 6 was incurred during service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.381 (2007).

3.  A dental condition, other than trauma to Tooth Number 6, 
including loss of teeth, is not due to trauma that was 
incurred in or aggravated by his military service, or in-
service exposure to herbicides, nor may any dental condition, 
other than trauma to Tooth Number 6, be presumed to have been 
incurred therein.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in December 2004, 
subsequent to the initial adjudication.  It would have been 
impossible to provide the appellant with compliant notice at 
the time of the initial adjudication in 1999 because the 
current laws and regulations governing VA's duties to notify 
and assist the veteran were not made effective until November 
2000, over a year after the October 1999 rating decision was 
issued.  Nevertheless, compliant notice was subsequently 
provided to the veteran and the claims were readjudicated in 
a supplemental statement of the case in April 2005.  While 
the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  To assure adequate 
compliance, additional duty-to-assist letters were sent to 
the veteran in March 2006 and July 2006, and the claim was 
subsequently readjudicated in an August 2007 supplemental 
statement of the case, following the provision of the 
notices.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, where appropriate, and afforded 
the veteran the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 
38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).



Hearing Loss

The veteran seeks service connection for bilateral hearing 
loss.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

Service medical records reveal a March 1970 examination 
showing hearing within normal limits at the time of entry 
into service  The March 1970 audiogram revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
n/a
5
LEFT
15
5
5
n/a
15

The March 1970 Report of Medical History also noted that the 
veteran had moderate scarring in the left ear drum.  

A February 1972 entry reveals that the veteran complained of 
pain in the right ear following swimming the previous night.  
The impression was perforated tympanic membrane with otitis 
externa.  Examination of the right ear revealed hemotympanum 
and the impression was barotrauma.  There are no follow-up 
reports regarding pain in the right ear.  

A January 1973 examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
n/a
30
LEFT
30
30
30
n/a
30

The veteran's initial claim of service connection for hearing 
loss was received at the RO in January 1999.  At a VA 
examination in June 1999, the veteran's hearing was within 
normal limits.  The VA audiological examination revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
25
20
35
LEFT
25
10
15
20
35

The pure tone threshold average (the sum of pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hz divided by 4) is 
22 in the right ear and 20 in the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 100 percent in the left ear.

Although the January 1973 audiogram indicated that the 
veteran had a hearing loss for VA purposes (the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater), there is no indication that that 
audiogram was accurate, particularly given the most recent 
audiogram results which show hearing within normal limits.  
More importantly, the most recent examination of record in 
June 1999 states that hearing is within normal limits for VA 
purposes.  The veteran has not submitted any medical evidence 
to the contrary, and furthermore, there is no opinion of 
record indicating that any decrease in the veteran's hearing 
was incurred during service.  Service connection for hearing 
loss is therefore not warranted, as the evidence of record 
does not reflect current impaired hearing, as defined by 38 
C.F.R. § 3.385.

A claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  Service connection may not be granted unless a 
current disability exists.  Under 38 U.S.C.A. § 1110, it is 
essential that there be a current disability in order to 
establish service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).

In this case, there is no medical evidence establishing a 
current hearing loss disability for which service connection 
may be established.  Thus, the preponderance of the evidence 
is against a finding of service connection; there is no doubt 
to be resolved; and the service connection for hearing loss 
is not warranted.

Dental Trauma

The veteran maintains that he suffered dental trauma during 
service when he was thrown from an automobile.  At his 
personal hearing, the veteran testified that his in-service 
treatment to correct the problem was not adequate as 
incorrect teeth were pulled, and he was left with incorrect 
margins into the crowns. 

Under 38 U.S.C.A. § 1712 outpatient dental services and 
treatment, and related dental supplies, may be furnished for 
a dental condition or disability when certain enumerated 
conditions are met.  A claim for service connection is also 
considered a claim for VA outpatient dental treatment.  Mays 
v. Brown, 5 Vet. App. 302, 306 (1993).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided for in 38 C.F.R. § 17.161.  See 38 C.F.R. §§ 3.381, 
17.161.  At the time of the veteran's separation examination, 
there was no dental defect or disease noted, although a 
dental trauma to Tooth Number 6 was noted on a post-service 
dental rating sheet dated February 1974.  

Under 38 C.F.R. § 17.161(b)(2), veterans that have a service-
connected noncompensable dental condition or disability shown 
to have been in existence at time of discharge from active 
service, which took place before October 1, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if: (1) they were 
discharged under conditions other than dishonorable from a 
period of active military service of not less than 180 days; 
(2) application for treatment was made within one year after 
such discharge; and (3) a VA dental examination is completed 
within 14 months after discharge, unless delayed through no 
fault of the veteran.  In this case, the veteran's one-time 
dental treatment is reflected by the issuance of the February 
1974 dental rating sheet.  

Dental disabilities which may be awarded compensable 
disability ratings are now set forth under 38 C.F.R. 4.150.  
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916.  The record does not demonstrate that the veteran 
has any of these dental disabilities.

To establish entitlement to service connection for a tooth, 
the veteran must have sustained a combat wound or other in- 
service trauma.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 
3.381(b).  The significance of finding that a dental 
condition is due to in-service trauma is that a veteran will 
be eligible for VA outpatient dental treatment, without being 
subject to the usual restrictions of a timely application and 
one-time treatment.  38 C.F.R. § 17.161(c).  Mere dental 
treatment or cracking a tooth while eating is not sufficient 
to establish eligibility for treatment.  Similarly, broken 
bridgework due to injury is not dental trauma because it must 
be the injury of a natural tooth.  Further, for the purposes 
of determining whether a veteran has treatment eligibility, 
the term "service trauma" does not include the intended 
effects of treatment provided during the veteran's military 
service.  VAOPGCPREC 5-97 (1997), 63 Fed. Reg. 15,556 (1997).

The February 1974 Dental Rating Sheet specifically noted 
service trauma to Tooth Number 6.  Thus, the criteria are met 
for a grant of service connection for dental treatment 
purposes for Tooth Number 6.  No other dental trauma was 
identified, and as such, service connection for dental trauma 
applies only to Tooth Number 6.  

The veteran currently asserts; however, that he has a dental 
condition, other than trauma to Tooth Number 6, that is due 
to in-service herbicide exposure.  Or, in the alternative, 
that his in-service dental treatment was inadequate, leading 
to his current condition.

If a veteran was exposed to an herbicide agent (Agent Orange) 
during active service, presumptive service connection is 
warranted for the following disorders: chloracne or other 
acneform disease consistent with chloracne; type 2 diabetes; 
Hodgkin's disease; Chronic lymphocytic leukemia (CLL); 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.307(a)(6); 38 C.F.R. § 
3.309(e).

"A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f).  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 68 Fed.Reg. 
27630 -27641 (May 20, 2003).  

The veteran did have service in Vietnam during the requisite 
period of time.  Accordingly, he is presumed to have been 
exposed to Agent Orange during that service.  Nevertheless, 
service connection for a dental disorder as a residual of 
Agent Orange exposure must be denied as presumptive service 
connection for such a disorder is not authorized by the 
applicable law and regulations.

Notwithstanding the foregoing, the veteran is not precluded 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  The provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).  However, service connection for a 
dental disorder is not a typical claim for service 
connection.  Moreover, there is no competent evidence 
establishing a link between any dental condition and the 
veteran's exposure to Agent Orange during service in Vietnam.  
The post-service medical/dental records show that the veteran 
underwent oral surgery in 2004, including tooth extraction 
and a bone graft.  The veteran believes Agent Orange exposure 
and/or inadequate in-service dental treatment may have 
contributed to his current dental condition; however, he has 
not provided any competent medical evidence to support that 
assertion.  The veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent evidence of causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

With no evidence of dental trauma other than to Tooth Number 
6, and no medical link between the veteran's claimed dental 
condition and his in-service herbicide exposure or in-service 
dental treatment, the claim must fail.  Service connection 
for trauma to Tooth Number 6 is established; however, the 
preponderance of the evidence is against the claim of service 
connection for a dental condition or dental trauma other than 
to Tooth Number 6, there is no doubt to be resolved; and 
service connection for a dental condition and/or dental 
trauma other than to Tooth Number 6 is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  






ORDER

Service connection for hearing loss is denied.  

Service connection for trauma to Tooth Number 6 only is 
granted for dental treatment purposes; service connection for 
all other dental conditions is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


